Department of Health

and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Complainant

Vv.

Smoke & More, Inc.,

Respondent.

Docket No.

C-13-351

FDA Docket No. FDA-2013-H-0121

Decision No. CR2756

Date: Apri

INITIAL DECISION AND

The Center for Tobacco Products (CTP) fi

17, 2013

DEFAULT JUDGMENT

led an administrative complaint against

Respondent, Smoke & More, Inc., that alleges facts and legal authority sufficient
to justify the imposition of a civil money penalty of $500. Respondent did not
timely answer the complaint, nor did Respondent request an extension of time

within which to file an answer. Therefore,
Respondent and assess a civil money penal

I enter a default judgment against
ty of $500.

CTP began this case by serving a complaint on Respondent and filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Respondent maintained a self-

service display in a facility that permits mi

nors to enter and sold cigarettes in a

package containing fewer than twenty cigarettes, thereby violating the Federal
Food, Drug, and Cosmetic Act (Act), codified at 21 U.S.C. §§ 301-399d, and its
implementing regulations found at 21 C.F.R. Part 1140. The complaint further
alleges that Respondent impermissibly received in interstate commerce and

delivered or proffered for delivery “clove” cigarettes, also in violation of the Act.
CTP seeks a civil monetary penalty of $500 for these violations.

On March 7, 2013, CTP served the complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty,
pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil monetary
penalty. Accordingly, I must determine whether the allegations in the complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Smoke & More, an establishment that sells tobacco
products and is located at 808 72™ Street East, Tacoma, Washington 98404.
Complaint § 2.

e¢ On March 22, 2012, an FDA-commissioned inspector observed that
Respondent had a self-service display in a non-exempt establishment.
Complaint § 11.

e “[O]n May 31, 2012, CTP issued a Warning Letter to Smoke & More.”
Complaint § 11. The letter informed Respondent of the violation the FDA-
commissioned inspector had observed on March 22, 2012, and that the
failure to correct violations could result in the imposition of a civil money
penalty or other regulatory action. Complaint § 11. Moreover, CTP
informed Respondent that the warning letter was not intended to provide an
exhaustive list of violations and that Respondent maintained the
responsibility to ensure that it complied with the law. Complaint § 11.

e Pursuant to a two-part inspection conducted on August 11, and 23, 2012,
FDA-commissioned inspectors noted two violations: (1) “[s]elling a
cigarette package that contains fewer than 20 cigarettes”; and (2)
“[rJeceiving in interstate commerce and delivering or proffering for
delivery ‘clove’ flavored cigarettes.” Complaint § 1.a.-b.

Taking these facts as true, I must find pursuant to 21 C.F.R. § 17.11(a) that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R §
1140.1(b). Those regulations generally prohibit the use of self-service displays
and other “‘impersonal’ modes of sale” and require that a retailer sell tobacco
products “only in a direct, face-to-face exchange between the retailer and the
consumer.” 21 C.F.R. § 1140.16(c). The regulations also generally prohibit the
sale of “any cigarette package that contains fewer than 20 cigarettes.” 21 C.F.R. §
1140.16(b). The Act further prohibits “[t]he receipt in interstate commerce of any
. .. tobacco product . . . that is adulterated or misbranded, and the delivery or
proffered delivery thereof for pay or otherwise.” 21 U.S.C. § 331(c). A tobacco
product is deemed “adulterated” if it fails to meet entirely the “tobacco product
standard established under section 387g.” 21 U.S.C. § 387b(5). That section, in
turn, prohibits cigarettes from containing, “as a constituent . . . or additive, an
artificial or natural flavor . . . or an herb or spice, including... clove... .” 21
U.S.C. § 387g(a)(1)(A).

Here, Respondent first misbranded a tobacco product when it maintained a self-
service display, in violation of 21 C.F.R. § 1140.16(c). Respondent also
misbranded a tobacco product when it sold packages of fewer than 20 cigarettes,
in violation of 21 C.F.R. § 1140.16(b). Finally, Respondent violated 21 U.S.C. §
331(c) and § 387g(a)(1)(A) when it received in interstate commerce and delivered
or proffered for delivery “clove” cigarettes. Respondent’s actions constitute
violations of law for which a civil money penalty is merited. See 21 U.S.C. §
333f(9)(A).

The regulations require the imposition of a civil money penalty in the amount that
is either the maximum provided for by law or the amount sought in the complaint,
whichever is smaller. 21 C.F.R. § 17.11(a). Respondent has committed its second
regulatory violation within a 12-month period, the maximum penalty for which is
$250. 21 C.F.R. § 17.2. Respondent has also committed an additional statutory
violation for which it may be fined up to $15,000. 21 U.S.C. § 333f(9)(A). CTP,
through its Complaint, requested a civil money penalty in the amount of $250 for
the two regulatory violations and $250 for the separate statutory violation.
Therefore, I impose a civil money penalty in the amount of $500.

/s/
Steven T. Kessel
Administrative Law Judge

